Order filed, December 02, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00731-CV
                                 ____________

                         JOSEPH PRESSIL, Appellant

                                         V.

 JASON A. GIBSON, JASON A. GIBSON, P.C. D/B/A THE GIBSON LAW
  FIRM, CLIFFORD D. PEEL, II, AND ANDREW C. SMITH’S, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2013-51350A


                                     ORDER

      The reporter’s record in this case was due October 13, 2014. See Tex. R.
App. P. 35.1. On October 20, 2014, this court granted Gina Wilburn's motion
for extension of time to file the record until November 20, 2014. The court has not
received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

      We order Gina Wilburn, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM